Citation Nr: 0913714	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-01 363	)	DATE
	)
	)

THE ISSUES

1.  Whether there was clear and unmistakable error in a 
December 1, 2006 Board of Veterans' Appeals decision which 
denied service connection for a left ankle sprain.

2.  Whether there was clear and unmistakable error in a 
December 1, 2006 Board of Veterans' Appeals decision which 
denied service connection for hemorrhoids.

3.  Whether there was clear and unmistakable error in a 
December 1, 2006 Board of Veterans' Appeals decision which 
did not grant an initial evaluation in excess of 10 percent 
for varicose vein stripping.

4.  Whether there was clear and unmistakable error in a 
December 1, 2006 Board of Veterans' Appeals decision which 
did not grant an initially compensable evaluation for 
labyrinthitis.

REPRESENTATION

Moving party represented by:  The American Legion

ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to 
February 2002.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The denial of service connection for a left ankle 
disorder in a December 2006 Board decision was consistent 
with VA law and regulations then in effect.

2.  The denial of service connection for hemorrhoids in a 
December 2006 Board decision was consistent with VA law and 
regulations then in effect.

3.  A claim of clear and unmistakable error (CUE) has not 
been properly alleged with respect to the December 2006 Board 
decision which did not grant an initial evaluation in excess 
of 10 percent for varicose vein stripping.

4.  The denial of an initial compensable evaluation for 
labyrinthitis in a December 2006 Board decision was 
consistent with VA law and regulations then in effect.


CONCLUSIONS OF LAW

1.  The December 2006 Board decision that denied service 
connection for a left ankle disorder did not contain CUE.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1403 (2006).

2.  The December 2006 Board decision that denied service 
connection for hemorrhoids did not contain CUE.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1403 (2006).

3.  The claim of whether there was clear and unmistakable 
error in a December 2006 Board decision which did not grant 
an initial evaluation in excess of 10 percent for varicose 
vein stripping is dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404 (2008).

4.  The December 2006 Board decision that denied an initial 
compensable evaluation for labyrinthitis did not contain CUE.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  However, 
a motion for CUE is not a claim or application for VA 
benefits and thus VCAA requirements are not applicable to CUE 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number, and the date of the 
Board decision to which the motion relates.  Motions that 
fail to comply with these requirements shall be dismissed 
without prejudice.  See 38 C.F.R. § 20.1404(a) (2008).

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  A three-pronged test is used to determine 
whether CUE was present: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision or reversal of a Board decision for CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  CUE does not include a change in 
medical diagnosis that corrects an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, if the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2).

Left Ankle Sprain

The veteran asserts that the Board erroneously failed to 
grant service connection for a left ankle sprain.  The 
veteran identifies the claimed errors as follows:

A left ankle disability was not 
incurred in or aggravated by active 
service.

This is incorrect.

I have provided numerous medical 
records on both my ankles, the right 
one being the one I am putting in 
the disability for.  The left one 
for a 0% rating.  There is evidence 
of chronic disability to my right 
ankle and injury to my left ankle.

On all the issues you keep putting 
the left ankle.  The left ankle was 
injured in [physical training] and 
further injured due to my right 
ankle.  This left ankle disability 
is secondary to my right ankle.  
Please review all evidence.  I will 
provide once again.

I am requesting a 0% rating on my 
left ankle
I am requesting a 30% rating on my 
right ankle
If you do it as a bilateral rating 
then 30% for both ankles.

The veteran presents two separate complaints.  First, that 
his left ankle disorder has been improperly adjudicated and 
that the claim was actually for a right ankle disorder.  
Second, that his left ankle disorder is secondary to his 
right ankle disorder.

In regard to the first contention, the veteran specifically 
filed a claim for a left ankle disorder in January 2002.  
That issue was properly adjudicated and appealed by the 
veteran to the Board.  A claim for a right ankle disorder was 
filed separately in August 2002 and denied by a May 2003 
rating decision.  The veteran never filed a notice of 
disagreement with the May 2003 rating decision and as such a 
claim of entitlement to service connection for a right ankle 
disorder was not before the Board in December 2006.  
Accordingly, the Board properly did not address any 
contentions of service connection for a right ankle disorder, 
as it did not have jurisdiction to adjudicate that issue.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).


In regard to the second contention, service connection cannot 
be granted on a secondary basis unless the disability that is 
alleged to have caused the secondary disability is itself 
already service-connected.  See 38 C.F.R. § 3.310 (2006).  As 
service connection was not in effect for a right ankle 
disorder at the time of the December 2006 Board decision, it 
was impossible for service connection to be granted for the 
veteran's left ankle disorder secondary to his right ankle 
disorder.  Accordingly, the December 2006 rating decision 
does not contain CUE with respect to the denial of service 
connection for a left ankle disorder, because there is no 
evidence of any kind of an "undebatable" error "to which 
reasonable minds could not differ."  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993).

Hemorrhoids

The veteran claims that the December 2006 Board decision 
contained CUE with respect to the denial of service 
connection for hemorrhoids because the Board did not properly 
consider the in-service medical evidence.  Specifically, in 
the December 2006 decision, the Board stated that "the 
service medical records fail to demonstrate any complaints 
of, or treatment for, hemorrhoids."  In this regard, the 
veteran points out that an April 9, 2001 service medical 
report specifically stated that on rectal examination, the 
veteran had "one hemorr[h]oid at 7:00 position."

While the veteran is correct that the Board failed to 
properly consider this medical evidence, this failure does 
not amount to CUE.  Service connection for a disability 
requires medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Thus, even if the April 2001 
service medical report had been taken into account by the 
December 2006 Board decision, there was no medical evidence 
of record of a chronic hemorrhoid disorder or a nexus between 
the veteran's inservice hemorrhoid and the one diagnosed 
after separation from military service.

As such, proper consideration of the April 2001 service 
medical report would not have manifestly changed the outcome 
of the decision, as service connection would not have been 
warranted based on the medical evidence then of record.  The 
only change that could have resulted from this error would 
have been for the Board to remand the claim for the provision 
of a medical examination to obtain an etiological opinion in 
accordance with 38 C.F.R. § 3.159(c)(4) (2006).  However, the 
failure to obtain records or schedule the Veteran for an 
examination is part of VA's duty to assist, and a failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the December 
2006 Board decision does not contain CUE with respect to the 
denial of service connection for hemorrhoids because the 
error would not have manifestly changed the outcome of the 
decision at the time it was made.  See Russell, 3 Vet. App. 
at 313-14.

Varicose Vein Stripping

The Veteran has claimed CUE in the December 2006 Board 
decision which did not grant an initial evaluation in excess 
of 10 percent for varicose vein stripping.  However, the 
veteran has not set forth a specific allegation for VA 
purposes.  A motion for CUE must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to 
satisfy these requirements.  Motions which fail to comply 
with these requirements shall be dismissed without prejudice 
to refilling.  38 C.F.R. § 20.1404 (2008).  The totality of 
the veteran's argument with respect to the varicose vein 
stripping claim is

Please send this issue for REMAND 
like you did with the others so you 
can see that there is evidence of 
persistent edemas.  Or see my 
medical records, I've had two 
varicose vein strippings[s] done to 
my right leg.  I live in pain on a 
24 hour basi[s] with my right leg.

This does not qualify as a specific allegation of CUE for VA 
purposes.  The veteran is simply requesting a remand to 
obtain further medical evidence and does not present an 
allegation of error beyond a non-specific disagreement with 
his current evaluation.  Accordingly, a claim of CUE has not 
been properly alleged with respect to the December 2006 Board 
decision which did not grant an initial evaluation in excess 
of 10 percent for varicose vein stripping.  As such, this 
claim is dismissed without prejudice to refiling.  See Id.

Labyrinthitis

The veteran claims CUE in the December 2006 Board decision 
which did not grant an initial compensable evaluation for 
labyrinthitis.  The veteran asserts that the Board 
erroneously failed to grant a 40 percent evaluation for 
labyrinthitis.  At the time of the December 2006 Board 
decision, peripheral vestibular disorders warranted a 10 
percent evaluation with occasional dizziness and a 30 percent 
evaluation with dizziness and occasional staggering.  
38 C.F.R. § 4.88a, Diagnostic Code 6204 (2006).  A 30 percent 
evaluation was the maximum available under this diagnostic 
code, and accordingly the veteran's claim that a 40 percent 
evaluation is warranted is without basis.  In addition, the 
veteran clams that the medical evidence of record includes 
findings that warrant a higher evaluation.  Specifically, he 
claims that dizziness was shown.  In this regard, the Note to 
Diagnostic Code 6204 specifically stated that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this diagnostic code.  Id. at Note.

At the time of the December 2006 Board decision, the 
post-service medical evidence of record included only 2 
reports of dizziness.  First, in an August 2002 VA 
audiological examination report, the veteran reported 
dizziness since military service which occurred 2 to 3 time 
per week and lasted for "minutes at a time."  The only 
physical examination done was of the veteran's hearing loss.  
Second, in a May 2004 VA outpatient medical report, the 
veteran complained of getting dizzy spells more frequently 
than usual, but reported that he was not dizzy at that time.  
No physical examination was conducted.

Neither of these medical reports includes objective evidence 
of dizziness.  The first report did not discuss dizziness on 
physical examination.  The second report did not include a 
physical examination and the veteran himself stated that he 
was not dizzy at that time.  While both reports include the 
veteran's statements that he had previously experienced 
dizziness, his statements are subjective evidence of 
dizziness, not objective evidence of dizziness.  Moreover, 
the examiner's transcription of the veteran's statements are 
not objective findings, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. 
App. 406 (1995).  As such, at the time of the December 2006 
Board decision, there was no objective medical evidence of 
dizziness associated with the claims file.  Accordingly, the 
December 2006 rating decision does not contain CUE with 
respect to the denial of an initial compensable evaluation 
for labyrinthitis, because there is no evidence of any kind 
of an "undebatable" error "to which reasonable minds could 
not differ."  See Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. 
App. at 43-44.


ORDER

The December 1, 2006 Board decision, which denied service 
connection for a left ankle sprain, did not contain CUE; the 
appeal is denied.

The December 1, 2006 Board decision, which denied service 
connection for hemorrhoids, did not contain CUE; the appeal 
is denied.

The claim of CUE in a December 1, 2006 Board of Veterans' 
Appeals decision which did not grant an initial evaluation in 
excess of 10 percent for varicose vein stripping is dismissed 
without prejudice to refiling.


The December 1, 2006 Board decision, which did not grant an 
initial compensable evaluation for labyrinthitis, did not 
contain CUE; the appeal is denied.



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



